Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0253334 A1 to Takayama et al (“Takayama”).

Regarding claim 1, Takayama teaches a device, comprising: at least one memory device that stores computer-executable instructions (¶0131); and at least one processor (618) configured to access the at least one memory device (612), wherein the at least one processor is configured to execute the computer-executable instructions to: generate a simulation of at least a portion of an environment in which items are to be delivered by a delivery vehicle (simulated deliveries; ¶¶0076, 0078, 0092); determine delivery locations associated with at least one delivery route for the delivery vehicle in the environment within the simulation (¶0054); determine delivery location groups (delivery locations/between at least two [various] locations; ¶¶0023, 0108, 0175, 0184) for the delivery location based on a delivery range (distance to nearby objects) of drones associated with the delivery vehicles (¶¶0054, 0108); and determine waypoints for the delivery vehicle on the delivery route based on a minimum travel time associated with at least one drone of the drones (¶¶0004, 0029, 0054, 0146).



Regarding claim 8, Takayama teaches a method, comprising: generating a simulation of at least a portion of an environment in which items are to be delivered by a delivery vehicle (simulated deliveries; ¶¶0076, 0078, 0092); determining delivery locations associated with at least one delivery route for the delivery vehicle in the environment within the simulation (¶0054); determining delivery location groups (delivery locations/between at least two [various] locations; ¶¶0023, 0108, 0175, 0184) for the delivery location based on a delivery range (distance to nearby objects) of drones associated with the delivery vehicles (¶¶0054, 0108); and determining waypoints for the delivery vehicle on the delivery route based on a minimum travel time associated with at least one drone of the drones (¶¶0004, 0029, 0054, 0146).

Regarding claim 14, Takayama’s teaching, wherein the computer-executable instructions further comprise instructions to: present a graphical user interface for the simulation that comprises a status of a delivery of an item to a delivery location of the delivery locations, a package state, – based on payload sensors - (¶¶0073, 0074, 0077, 0079, 0100), and a drone operational state (movement/motion; direction and/or speed, pitch, roll, yaw, or altitude; ¶¶0116, 0148 at least).

Regarding claim 15, Takayama teaches a non-transitory computer-readable medium (612) storing computer-executable instructions which, when executed by a processor (618), cause the processor to perform operations comprising: generating a simulation of at least a portion of an environment in which items are to be delivered by a delivery vehicle (simulated deliveries; ¶¶0076, 0078, 0092); determining delivery locations associated with at least one delivery route for the delivery vehicle in the environment within the simulation (¶0054); determining delivery location groups (delivery locations/between at least two [various] locations; ¶¶0023, 0108, 0175, 0184) for the delivery location based on a delivery range (distance to nearby objects) of drones associated with the delivery vehicles .

Allowable Subject Matter
Claims 2 – 6, 9 – 13, and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(in the context of simulation of vehicle-(drone/UAV/UAS)-based item delivery, the prior art made of record fail to teach, in combination with other limitations, generating a physics-based model that is based on at least one of an environmental parameter or a power capacity associated with a drone; and generate second waypoints based on the physics-based model; determining circles on a map, the circles having radii based on a delivery range of the drones available on the delivery vehicle; determining overlap areas where two or more circles of the circles overlap; and determining the delivery location groups that maximize a number of circles that overlap; determining a circle of a smallest radius on a map that encompasses the delivery locations; and determining a waypoint of the waypoints at a center of the circle; and determine a waypoint of the waypoints at an approximate location of a centroid of a polygon comprising vertices formed by the delivery locations in the delivery location group.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668